Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 14, 2021

                                       No. 04-20-00147-CV

                                     Clyde E. KEBODEAUX,
                                            Appellant

                                                  v.

                                     Patricia KEBODEAUX,
                                              Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-00629
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER

Sitting:       Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Lori I. Valenzuela, Justice

        On August 18, 2021, this court issued an opinion affirming in part, reversing in part, and
remanding in part for further proceedings. On October 4, 2021, appellant filed a motion for rehearing.
After considering the motion, it is DENIED.


                                                       _________________________________
                                                       Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court